Bryan J.,
delivered the opinion of the Court.
Isabella Richardson, by her petition, in the Orphans’ Court of Baltimore County, alleged that she is the widow of William Richardson, who died intestate,and, that without notice to her, letters of administration on his estate have been granted to his sister, Eliza A. Smith. The petitioner prays that the letters may be revoked, and that she may have general relief. Eliza A. Smith answered the petition and denied that the petitioner was the widow, and that she was* ever the wife of the deceased. The petitioner prayed an issue in the following terms: “ Whether the petitioner, Isabella Richardson, is the widow of William Richardson, deceased.” The Orphans’ Court refused to grant the issue proposed in behalf of the petitioner and ordered the three following:
1 st Issue. — “ Was William Richardson, late of Baltimore County, deceased, married to Isabella Parsons; and if yea, when, where, and how was said marriage celebrated ?
2nd Issue. — Was William Richardson the husband of said Isabella Parsons at the time of his death, to-wit, December loth, 1893 ?
3rd Issue. — Was Isabella Parsons the wife of William Richardson at the time of his death, to-wit, December 10th, 1893?”
The issue prayed on the part of the petitioner was a clear statement of the question in controversy. There is no reason why it should not have been granted. The issues which were granted present an inquiry about the marriage of Isabella Parsons, when no person bearing that name is mentioned in the pleadings. It may be surmised that the petitioner is the person who is meant; but nevertheless, the issues ought to be framed concerning the persons named *93and the matters set forth in the petition and answer. Supposing that these issues relate to Isabella Richardson, the second and third are in effect the same, and are merely repetitions of the issue proposed by the petitioner. And the third presents the question of marriage between the parties, and also the additional inquiry when, where, and how it was celebrated. In this State there cannot be a valid marriage without a religious ceremony, but a marriage may be competently proved without the testimony of witnesses who were present at the ceremony. It would work very cruel injustice in many instances, if the law were otherwise. The witnesses might be dead, and competent written evidence of the ceremony might be unattainable. It would not follow, however, that the union between the parties would be considered illicit and the children illegitimate. The law has wisely provided that marriage may be proved by general reputation, cohabitation and acknowledgement; when these exist, it will be inferred that a religious ceremony has taken place; and this proof will not be invalidated because evidence cannot be obtained of the time, place and manner of the celebration of the marriage. On this point we think it unnecessary to do more than quote from Redgrave v. Redgrave, 38 Maryland, page 97: “ Where parties live together ostensibly as man and wife, demeaning themselves towards each other as such, and are received into society and treated by their friends and relations as having and being entitled to that status, the law will, in favor of morality and decency, presume that they have been legally married. 1 Taylor's Ev., sec. 140, 517; Hervey v. Hervey, 2 W. Bl. 877; Goodman v. Goodman, 28 L. J. Ch. 1; Jewell v. Jewell, 1 How. U. S. 219, 232. Indeed the most usual way of proving marriage, except in actions for criminal conversation and in prosecutions for bigamy, is by general reputation, cohabitation and acknowledgment. Sellman v. Bowen, 8 Gill & John. 50; Boone v. Purnell, 28 Md. 607.”
The issue prayed by the petitioner presented the question *94with great simplicity, while the issues granted by the Orphans’ Court were unnecessary reduplications of the same matter. This Court has said (Sumwalt v. Sumwalt, 52 Md. 348: “ In our opinion, the correct rule to be observed, and the one which will best subserve the purposes of justice, is to grant no more than one issue presenting the same substantial question; and secondly, not to multiply the issues unnecessarily, and to grant such only as distinctly present the real questions in dispute.” For error in refusing the issue prayed by the petitioner, and in granting the other three, the order of the Orphans’ Court must be reversed, and the case remanded for. further proceedings in accordance with this opinion.
(Decided November 22d, 1894.)

Reversed and remanded.